Citation Nr: 1209517	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  08-12 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to Agent Orange exposure. 

2.  Entitlement to service connection for diabetes mellitus, type II, to include as due to Agent Orange exposure. 

3.  Entitlement to service connection for ischemic heart disease, to include as due to Agent Orange exposure.  

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and an anxiety disorder with panic attacks, to include as secondary to prostate cancer and due to Agent Orange exposure. 


REPRESENTATION

Appellant represented by:	Stephanie P. Grogan, Agent

WITNESSES AT HEARINGS ON APPEAL

Appellant and L.G.


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service in the United States Air Force from August 1965 to August 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Muskogee, Oklahoma. 

In July 2009 and November 2011, the Veteran provided testimony in support of his appeal at hearings conducted at the above-cited RO before a Decision Review Officer and the undersigned Veterans Law Judge, respectively.  Copies of transcripts of these proceedings have been reviewed and are associated with the claims folder.  After the November 2011 hearing, the Veteran submitted additional treatise evidence in support of his appeal along with a waiver of initial RO consideration.  Thus, a remand to have the RO consider this evidence in the first instance is not necessary.  38 C.F.R. § 20.1304 (2011).

The Board has re-characterized issue number four (4) listed on the title page as entitlement to service connection for an acquired psychiatric disorder, to include PTSD and an anxiety disorder with panic attacks, pursuant to Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that when an appellant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled). 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Board finds that it must remand the claims on appeal for additional substantive development.  Accordingly, further appellate consideration will be deferred and this case remanded to the RO for action as described in the directives outlined in the indented paragraphs below. 

The Veteran claims, in part, service connection for prostate cancer, diabetes mellitus, type II, and ischemic heart disease as due to Agent Orange exposure.  The Veteran contends that he was exposed to Agent Orange while on temporary duty assignment at U-Tapao Air Base (AB), Thailand from March 1967 to June 1968.  The Veteran also maintains that he was exposed to Agent Orange in Da Nang, Republic of Vietnam (RVN).  He maintains that he and several other airmen flew a C-130 that made several stops en route to Thailand, to include, but not limited to, Da Nang, RVN, where they disembarked for a few hours while their plane was refueled.  (See November 2011 Hearing Transcript pages (pgs.) 4-6, 25)). 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected even though there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e) (2011). 

Effective August 31, 2010, VA amended the regulatory provisions governing service connection on a presumptive basis due to exposure to herbicides. Specifically, the final rule amends 38 C.F.R. § 3.309(e) by adding, among other disabilities, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  See 75 Fed. Reg. 53,202 -53,216, 53,205 (Aug. 31, 2010). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii) . 

Here, the evidence of record reflects that the Veteran has been diagnosed as having diabetes mellitus, type II, prostate cancer and ischemic heart disease.  Thus, the crux of the claims for service connection for the above-cited disabilities hinges on where there is evidence that the Veteran was exposed to Agent Orange during his period of active military service.  

The Veteran's service treatment records (STRs) and service personnel records reflect that he was sent on TDY to Southeast Asia from March 31, to June 30, 1967.  These reports also show that he served as a fuel specialist with the 6214th Supply Group Tainan AB, Taiwan from early March 1967 to late July 1968.  An April 1967 service treatment record (STR) reflects that the Veteran was stationed at U-Tapao Airfield.  The Veteran's DD-214 reflects that the Veteran was awarded, in part, the Vietnam Service Medal with one bronze star.  However, the Board notes that receipt of this award is not dispositive of the issue of whether the Veteran served in the Republic of Vietnam.  

While the Veteran's service personnel records confirm his service at U-Tapao Airfield, Thailand, his in-country service in the RVN remains unverified.  (See Veteran's service personnel records and August 2010 response from the United States Army and Joint Services Records Research Center (JSRRC)).  The Veteran has requested that VA obtain travel orders reflecting that he set foot on the landmass of the RVN while on TDY to Southeast Asia from March 31, to June 30, 1967.  

VA has developed specific procedures to determine whether a veteran was exposed to herbicides in a vicinity other than the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea.  A copy of Memorandum for the Record: Herbicide use in Thailand during the Vietnam Era is placed in the Veteran's file. This document contains input from DOD and is intended to cover general claims of exposure as well as a number of specific exposure claims.  If the herbicide exposure issue can be resolved based on this document, then no further development action is necessary.  If not, and sufficient information has been obtained from the veteran, send an inquiry directly to the JSRRC following its guidelines.  If sufficient information cannot be obtained from the veteran to meet JSRRC guidelines, produce a formal memo for the file documenting efforts to obtain information, then forward the claim to the rating activity. 

In pertinent part, the Memorandum states:

... the DOD list indicates only that limited testing of tactical herbicides was conducted in Thailand from 2 April through 8 September 1964. 

Tactical herbicides, such as Agent Orange, were used and stored in Vietnam, not Thailand. ... There are records indicating that commercial herbicides were frequently used for vegetation control within the perimeters of air bases during the Vietnam era, but all such use required approval of both the Armed Forces Pest Control Board and the Base Civil Engineer....Base Civil Engineers were not permitted to purchase or apply tactical herbicides.  There are no records of tactical herbicide spraying ... in Thailand after 1964, and... aircraft that sprayed herbicides in Vietnam were stationed in Vietnam, not in Thailand.  However, there are records indicating that ... aircraft flew 17 insecticide missions in Thailand from 30 August through 16 September 1963 and from 14 -17 October 1966. The 1966 missions involved the spraying of Malathion insecticide for the "control of malaria carrying mosquitoes."  These facts are not sufficient to establish tactical herbicide exposure for any Veteran based solely on service in Thailand. 

While the Thailand CHECO Report does not report the use of tactical herbicides on allied bases in Thailand, it does indicate sporadic use of non-tactical (commercial) herbicides within fenced perimeters.  Therefore, if a veteran's MOS (military occupational specialty) or unit is one that regularly had contact with the base perimeter, there was a greater likelihood of exposure to commercial pesticides, including herbicides.  Security police units were known to have walked the perimeters, especially dog handlers.  However, as noted above, there are no records to show that the same tactical herbicides used in Vietnam were used in Thailand. 

If the veteran's claim is based on servicing or working on aircraft that flew bombing missions over Vietnam, please be advised that there is no presumption of "secondary exposure" based on being near or working on aircraft that flew over Vietnam or handling equipment once used in Vietnam. Aerial spraying of tactical herbicides in Vietnam did not occur everywhere, and it is inaccurate to think that herbicides covered every aircraft and piece of equipment associated with Vietnam. Additionally, the high altitude jet aircraft stationed in Thailand generally flew far above the low and slow flying UC-123 aircraft that sprayed tactical herbicides over Vietnam.  Also, there are no studies that we are aware of showing harmful health effects for any such secondary or remote herbicide contact that may have occurred. 

If the veteran's claim is based on general herbicide use within the base, such as small-scale brush or weed clearing activity along the flight line or around living quarters, there are no records of such activity involving tactical herbicides, only the commercial herbicides that would have been approved by the Armed Forces Pest Control Board and sprayed under the control of the Base Civil Engineer....  The Compensation and Pension Service cannot provide any additional evidence beyond that described above to support the Veteran's claim. Therefore, unless the claim is inherently incredible, clearly lacks merit, or there is no reasonable possibility that further VA assistance would substantiate the claim [see 38 CFR 3.159(d) ], regional offices should send a request to JSRRC for any information that this organization can provide to corroborate the Veteran's claimed exposure. 

Here, in April 2009, the RO sent an email to the Agent Orange mailbox.  The RO has not, however, sent a request to conduct the research necessary to corroborate the Veteran's claimed Agent Orange exposure in Thailand.  Given the evidence that the Veteran served in Thailand during the Vietnam era, the Board concludes that further development is necessary concerning whether the Veteran was exposed to herbicides in Thailand regardless of whether he served in the Republic of Vietnam. as outlined in the Memorandum for the Record: Herbicide use in Thailand during the Vietnam Era.   

The Veteran also seeks service connection for an acquired psychiatric disorder, to include PTSD.  The Veteran maintains that he has an acquired psychiatric disorder,  to include PTSD, that is the result of stressful events that occurred while on TDY at U-Tapao AB, Thailand.  Specifically, he maintains that his acquired psychiatric disorder, recently diagnosed by VA in September 2010 as panic disorder with agoraphobia and an anxiety disorder, are the result of the following stressful events that occurred while stationed at U-Tapao AB, Thailand: (i) being transferred to Thailand without his consent and/or knowledge; (ii) being told that he could not carry a weapon; (iii) being a victim of an attempted kidnapping; (iv) being constantly afraid of hostile enemy fire; and, (v) encountering King Cobra snakes.  As noted above, the Veteran's TDY to Southeast Asia, to include U-Tapao AB, Thailand has been confirmed.  

A grant of service connection for PTSD generally requires medical evidence establishing a diagnosis of the condition, and credible supporting evidence that the claimed in-service stressor actually occurred, as well as a link, established by the medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2011); Cohen v. Brown, 10 Vet. App 128 (1997). However, 38 C.F.R. 3.304(f) has recently been amended by the Secretary of Veterans Affairs, by the addition of the following: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

75 Fed. Reg. 39,843  -852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)).  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010, or later.  The new criteria for the stressor element to support a claim for PTSD may thus allow for the Veteran's claim to be supported by stressor assertions without independent corroboration.

The evidence of record is equivocal as to whether the Veteran has a diagnosis of PTSD based upon the above-cited stressors.  In September 2010, after a review of the claims files and a clinical interview of the Veteran, a VA psychologist concluded that the Veteran did not meet the diagnostic criteria for PTSD.  The VA examiner diagnosed the Veteran with a panic disorder and agoraphobia and an anxiety disorder.  In determining that the Veteran did not meet the diagnostic criteria for PTSD, the September 2010 VA psychologist noted that the Veteran's service treatment records, to include an April 1969 Report of Medical History, were devoid of any complaints of depression, anxiety, or nervous trouble of any sort.  This finding, however, is in direct conflict with the above-cited report, which contains a notation that the Veteran had had frequent indigestion, which had been diagnosed as a "'nervous stomach.'" 

In contrast to the September 2010 VA examiner's report, is a September 2010 report, prepared by a private psychologist, J. M. S., Ph. D.  In that report, Dr. J. M. S. concluded that the Veteran had PTSD that was caused by his fear of hostile military activity while stationed at U-Tapao AB, Thailand.  Dr. J. S. noted that while stationed at this airbase, the Veteran had feared for his life and believed that he would be harmed and/or killed.  Overall, Dr. J. S. opined that the stressors that the Veteran experienced during this time caused his current PTSD.  Dr. J. S. upheld this opinion in subsequent reports, dated in April and November 2011.  (See reports, prepared by Dr. J. M. S., Ph. D., dated in September 2010 and April and November 2011).  Although Dr. J. M. S. provides additional evidence supportive of a link between the Veteran's diagnosis of PTSD and his fear of hostile activity while stationed at U-Tapao AB, Thailand, he is not a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted in accordance with the above-cited VA regulation in order to base an award of service connection for PTSD.  The present psychiatric disorder claim requires additional development, both based on new regulations governing claims for service connection for PTSD and based on the need for a VA examination to address whether other diagnosed psychiatric disability, to include a panic disorder with agoraphobia and an anxiety disorder, may be causally associated with the Veteran's period of military service. 

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain a copy of the Veteran's pertinent travel orders, in particular those reflecting that he set foot on the landmass of the RVN while on TDY to Southeast Asia from March 31, to June 30, 1967.  

2.  Obtain unit histories for the 6214th Supply Group Tainan AB, Taiwan for the period from March 31, to June 30, 1967 (particularly records relating to the transfer of aircraft from Tainan AB, Taiwan to U-Tapao AB, Thailand ), all pay stubs which reflect special pay status, travel vouchers, passenger manifests, and all TDY (temporary duty) orders from the Air Force Personnel Center (AFPC) at Randolph Air Force Base, Texas, the Defense Finance and Accounting Service (DFAS), the Air Force Historical Research Agency, the Joint Services Records Research Center (JSRRC) and/or other appropriate records repository, as deemed necessary.  Provide the JSRRC or other repository with the appropriate information, as needed, showing service dates, duties, and units of assignment, and copies of the Veteran's statements pertaining to service in Thailand. 

3.  Send a request to the JSRRC for information that it can provide to corroborate the Veteran's claimed exposure to Agent Orange while he was on TDY at U-Tapao, AB, Thailand March 31, to June 30, 1967.  
		
4.  Following completion of the above, schedule the Veteran for a VA mental disorders examination, addressing the nature and etiology of any current psychiatric disorder(s) found on examination.  All clinical findings should be reported in detail.  The claims folders including a copy of this Remand must be made available to the examiner in connection with the examination and must be reviewed by the examiner in connection with the examination.  

The examiner must be provided a copy of the amended PTSD regulation that became effective on July 13, 2010. 

All necessary tests should be conducted.  The examiner should do the following: 

a. Review the claims folders, including a copy of this Remand and the Veteran's psychiatric history and findings as documented upon prior psychiatric examinations and treatment.  The examiner is advised in this regard that this further examination is necessitated both by the need to address questions of etiology of disability other than PTSD, to include any diagnosed panic disorder with agoraphobia and anxiety disorder, and to address conflicting conclusions as to the presence or absence of PTSD related to his period of military service as noted in a September 2010 VA examination report and reports, prepared by J. M. S., Ph.D. in September 2010 and April and November 2011 reports.

b. The examiner must also be informed by current and past assertions of the Veteran.  The examiner is advised that, to the extent deemed relevant and credible, lay statements may be used to support a diagnosis or an assessment of etiology as related to service. In this regard, if the examiner judges questions concerning the Veteran's credibility to be at issue, the examiner should explicitly note any such questions, either as raised within the record or based on the Veteran's assertions upon examination, in combination with examination findings.  If no questions are raised concerning the Veteran's credibility, then the examiner should have no basis to reject the Veteran's assertions concerning the cause or etiology of his claimed mental disorder(s). 

c. The examiner should then provide an evaluation of etiology of any and all current psychiatric disorders of the Veteran and respond to the following questions.  

(i) Does the Veteran have symptomatology that satisfies the required criteria under DSM-IV for a diagnosis of PTSD as defined under 38 C.F.R. § 4.125, and if so, is any such diagnosed disorder related to a verified in-service stressful event or related to a fear of hostile military or terrorist activity?  The examiner is hereby informed that the Veteran was on TDY to Southeast Asia from March 31, to June 30, 1967, to include service at U-Tapao AB, Thailand.  The Veteran's history of being fearful of hostile enemy fire during the interval of his stationing at U-Tapao AB is documented in past examination reports, prepared by J. M. S., Ph. D. in September 2010 and April and November 2011; and, 

(ii) Does the Veteran have a psychiatric disorder other than PTSD, and, if so, is any such diagnosed disorder related to his period of active military service?  For any diagnosed psychiatric disorder other than PTSD, the examiner should provide a medical opinion indicating whether it is at least as likely as not (e.g., a 50 percent or greater probability) that such disorder is related to service. 

d. The examiner provide an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran has an acquired psychiatric disorder, to include PTSD that has been caused or aggravated (permanently worsened) by the service-connected prostate cancer.  

The examiner should provide a complete explanation for his/her opinions.

If the examiner cannot provide the requested opinions without resorting to speculation, he/ she should state why that is the case. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  Readjudicate the Veteran's claims on appeal.  If any benefit sought on appeal remains denied, the RO must issue a Supplemental Statement of the Case (SSOC) to the Veteran and his agent that addresses all evidence received since the October 2010 SSOC and August 2011 Statement of the Case (addressing the issue of entitlement to service connection for ischemic heart disease, to include as due to Agent Orange exposure).  Prior to recertifying the appeal to the Board, the RO must afford the Veteran's agent an opportunity to review the claims files and prepare a written argument. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




